              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEDDO COAL CO.,                                :      Civil. No. 3:16-CV-621
                                               :
      Plaintiff                                :      (Judge Mariani)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
RIO TINTO PROCUREMENT                          :
(SINGAPORE) PTD LTD., et al.,                  :
                                               :
      Defendants                               :

                            MEMORANDUM ORDER

      This litigation arises from the defendant’s alleged breach of their obligations

to purchase coal from the plaintiff pursuant to a long-term supply agreement.1 (Doc.

73.) According to the plaintiff, Jeddo Coal Company, the parties’ agreement

obligated the defendant, Rio Tinto, to purchase coal from Jeddo in annual quantities

and at defined prices. The original complaint alleges that Rio Tinto anticipatorily

breached its purchase obligations for the year 2016.

      Now pending before the Court is Jeddo’s motion to amend the original

complaint to include additional allegations to show that Rio Tinto did breach its 2016




1
  There are several defendants in this case, all of which are related Rio Tinto
entities, and for simplicity they shall be referred to singularly as “Rio Tinto” in this
memorandum.
purchase obligations, and breached its purchase obligations for the years 2017 and

2018. The proposed amendment seeks to revise Jeddo’s damages claims to reflect

Rio Tinto’s alleged breaches of the purchase agreement in 2016, 2017, and 2018,

provides allegations regarding market prices of coal relevant to calculating damages,

drops claims against one defendant, and makes minor textual revisions to reflect

proper tense given the passage of time.

      Rio Tinto opposes the motion, arguing that the deadline for amending

pleadings expired in early 2018, and this deadline was not extended by the Court

when it later adjusted other case-management deadlines. Accordingly, Rio Tinto

argues that Jeddo errs in seeking permission to amend the complaint under the

permissive standards prescribed by Rule 15 of the Federal Rules of Civil Procedure.

Instead, Rio Tinto contends that Jeddo’s motion should be governed by the more

restrictive standards applicable under Rule 16, which provides that a pre-trial

schedule set by court order may subsequently be modified only upon a showing of

good cause, which Rio Tinto maintains is absent here.

      Upon consideration of Jeddo’s motion, the Court agrees with Rio Tinto that

because the deadline for amending pleadings was not explicitly adjusted in the most

recent amendment to the case-management order, Rule 16 governs whether to allow

amendment after the deadline has expired. Nevertheless, the Court also finds that

whether this matter is governed by Rule 15 or Rule 16 is ultimately of no moment,

                                          2
because Jeddo has demonstrated good cause to permit amendment, particularly in

the procedural context of this case, where the litigation has been suspended during

two separate periods when the parties were seeking to resolve this commercial

dispute through settlement or mediation proceedings, and where other delays have

plagued the pace of discovery. Because we find that Jeddo has demonstrated good

cause, and because we do not perceive any particular prejudice to Rio Tinto, which

can hardly claim surprise at the proposed amendments to the complaint, Jeddo’s

motion will be granted and the proposed amended complaint will be docketed.

II.   PROCEDURAL HISTORY

      Jeddo initiated this litigation on April 14, 2016, by filing a complaint. (Doc.

1.) Rio Tinto moved to dismiss, arguing that Jeddo’s contract claims were not ripe

because the year 2016 had not passed. (Docs. 14, 18.) In March 2017, the court

denied Rio Tinto’s motion, with the exception of the dismissal of claims against

Quebec Metal Powders, Ltd., which had merged into one of the other defendants.

(Doc. 31.)   Rio Tinto answered the complaint and asserted a defense against

enforcement of the liquidated damages provision provided for in the purchase

agreement, arguing that it constitutes an unenforceable penalty. (Doc. 34.)

      It appears that after this time, the parties engaged in some limited discovery,

but little progress was made on the litigation because the parties committed

substantial energy towards trying to resolve the case through mediation. Toward

                                         3
that end, the parties suspended active litigation while they turned their attention to

the mediation process, which was ultimately unsuccessful. (Docs. 36, 37.) Then,

when the case resumed, the parties found themselves entangled in discovery disputes

that necessitated court assistance to resolve. Litigation was also delayed while the

parties returned to mediation proceedings in the summer of 2018, during which time

discovery was stayed.

       In August 2018, the parties advised the Court that the second round of

mediation had proven unsuccessful, and the parties requested entry of a new case-

management order, which issued on August 24, 2018. (Doc. 71.) That order, which

was built around proposed deadlines that the parties provided, set the end of fact

discovery for November 30, 2018, and a dispositive motions deadline of April 15,

2019. The revised case management order did not provide for a new deadline to

amend pleadings, and thus the prior case management order’s deadline of March 9,

2018, remained the controlling date. (Doc. 48.)

III.   LEGAL STANDARD

       When a party moves for leave to file an amended complaint after “the

scheduling deadline has elapsed, the court must analyze the request under both Rule

15(a) and Rule 16(b) of the Federal Rules of Civil Procedure.” Williams v. City of

York, Civ. No. 1:15-CV-0493, 2016 U.S. Dist. LEXIS 60127, at *7 (M.D. Pa. May

6, 2016) (quoting Heath v. Martin, Civ. No. 04-cv-2275, 2013 U.S. Dist. LEXIS

                                          4
99906, 2013 WL 3776412, *6 (M.D. Pa. July 17, 2013)). Rule 16 provides “district

courts wide latitude to manage discovery and other pretrial matters, and to set

deadlines for amending pleadings, filing motions, and completing discovery.”

Eichorn v. AT&T Corp., 484 F.3d 644, 650 (3d Cir. 2007). Nevertheless, by its

terms the rule provides that schedules may be modified after a deadline has expired

“only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

      To meet the “good cause” standard, a party seeking relief ordinarily must

show that the court’s schedule could not have been “reasonably . . . met despite the

diligence of the party seeking the extension.” Id., advisory committee notes to the

1983 amendment. “[A] party is presumptively not diligent if, at the commencement

of the lawsuit, the party knows or is in possession of the information that is the basis

for that party’s later motion to amend.” Chancellor v. Pottsgrove Sch. Dist., 501 F.

Supp. 2d 695, 702 (E.D. Pa. 2007); see also Pulchalski v. Franklin County, 2016

U.S. Dist. LEXIS 46221, at *5 (M.D. Pa. April 6, 2016) (“After a pleading deadline

has passed, the Third Circuit requires a showing of good cause in order to amend. .

. . Under this standard, ‘good cause’ exists when the schedule cannot reasonably be

met despite the diligence of the party seeking the extension.”).

      Rule 15(a), in turn, embraces the liberal underpinnings of the Federal Rules

of Civil Procedure, and provides that leave to amend pleadings may be granted with

leave of court or with the opposing party’s written consent. Fed. R. Civ. P. 15(a);

                                           5
see also Arthur v. Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2006). Under this

standard, although a decision to grant a motion for leave to amend is committed to

the discretion of the district court, Foman v. Davis, 371 U.S. 178, 182 (1962), courts

should freely grant leave “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Accordingly, under Rule 15 leave should be denied only when “it is apparent from

the record that (1) the moving party has demonstrated undue delay, bad faith or

dilatory motives, (2) the amendment would be futile, or (3) the amendment would

prejudice the other party.” Diaz v. Palakovich, 448 F. App’x 211, 215-16 (3d Cir.

2011) (citing Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)).

      Although the plaintiff characterizes the revisions to the original complaint as

“amendments,” under the rules at least some of the proposed changes – namely, to

include allegations that Rio Tinto continued to breach its obligations under the

purchase agreement in years 2017 and 2018 – are more in the nature of supplemental

allegations, since they allegedly occurred during this litigation. Rule 15(d) governs

supplemental complaints and provides in relevant part that “[o]n motion and

reasonable notice, the court may, on just terms permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the

date of the pleading to be supplemented.” Leave to supplement a pleading should

generally be granted unless “equitable considerations render it otherwise unjust.”




                                          6
Arthur, 434 F.3d at 204. Equitable considerations that may warrant denying leave

to supplement include “undue delay, bad faith, and futility.” Id.

IV.   DISCUSSION

      Jeddo seeks leave to amend its complaint in order to:

          Allege that Rio Tinto breached its purchase obligations in 2016, 2017,
           and 2018;

          Set forth the contract prices for 2017 and 2018, which, because they are
           tied to an inflation index, could not have been known at the time the
           original complaint was filed;

          Adjust claimed damages in light of the additional alleged breaches;

          Expressly assert damages in the amount of contract price minus market
           price should Rio Tinto succeed in proving its affirmative defense that
           the liquidate damages clause is an unenforceable penalty;

          Remove Quebec Metal Powders, Ltd. as a defendant, and to adjust the
           tenses of verbs used throughout the pleading to reflect the passage of
           time and bring the pleading current.

Jeddo has submitted both a clean and redlined version of the proposed amended

complaint along with its motion. (Docs. 73-3, 74.) Jeddo maintains that although

the extant version of the case management order does not provide for a deadline to

amend pleadings, past orders of the Court had fixed this deadline for a month after

the close of discovery, which Jeddo maintains is sensible and allows for adjustments

to be made if needed based upon what is learned during discovery. Jeddo urges the

                                         7
Court to embrace a flexible standard in order to allow the amendment out of time,

and notes that although many months have passed since this case was initiated,

during much of that time the parties were either committing their resources towards

settlement efforts or were otherwise engaged in protracted discovery disputes that

caused the litigation to proceed slowly. Given the limited scope of the proposed

amendments, the fact that the new claims alleged can come as no surprise to Rio

Tinto, and because there is no substantial prejudice to permitting the additional

claims that relate directly to the original claims, Jeddo argues that leave should be

granted to amend even after the deadline for amending pleadings expired.

      Rio Tinto takes a far narrower view, arguing that the touchstone for granting

leave under Rule 16 is a showing that the moving party acted diligently, and Rio

Tinto contends that Jeddo has not even acknowledged the application of Rule 16,

much less shown that it acted diligently. To the contrary, Rio Tinto maintains that

Jeddo inexplicably failed to amend the complaint in early 2018 despite being aware

that Rio Tinto had not purchased coal in 2016, 2017, and for the early part of 2018.

Moreover, Rio Tinto notes that Jeddo has alleged that under the purchase agreement,

if Rio Tinto was going to purchase coal in a given calendar year, the purchase

agreement required the parties to agree by March 1 of that year regarding a delivery

schedule for the coal to be purchased. (Doc. 1, ¶¶115-118.) In essence, Rio Tinto

maintains that Jeddo should have known about all of the proposed revisions to the

                                         8
complaint prior to March 9, 2018, and contends that this makes this case different

from one where a party learns new facts during discovery and thereafter acts

promptly to make amendments to the pleadings based on those new facts. Finally,

Rio Tinto argues that even if Rule 15 governed Jeddo’s motion, it should

nevertheless be denied because there has been undue delay and Rio Tinto will suffer

prejudice if they are forced to defend against the new claims at this point.

      Although the Court appreciates Rio Tinto’s legal arguments and rationale for

opposing the motion, upon consideration we find that the motion should be granted

under the factual and procedural circumstances of this case. Rio Tinto makes much

regarding the passage of time since this case was first initiated but gives less credit

to the reasons for that delay. It is not controverted that in the spring of 2017

discovery in the case was stayed pending a ruling on Rio Tinto’s motion to dismiss,

and that only limited discovery occurred thereafter before the case was delayed by

the parties’ mediation efforts before Magistrate Judge Mehalchick. It was not until

sometime in early 2018 that the parties exchanged documents, and many of those

documents became the subject of another discovery dispute over Rio Tinto’s

designation of the documents as “attorney eyes only,” which impaired defense

counsel’s ability to talking with the documents with Jeddo representatives. That

discovery dispute was not resolved until April 2018, with a ruling in Jeddo’s favor.

(Doc. 64.) A month later, during a conference call with the Court, the parties agreed

                                          9
to attempt mediation again, and the case was again stayed. (Docs. 67, 69.) That

mediation took place in July 2018, and was unsuccessful. Discovery resumed but

did not resume in earnest until late in August, in part because Rio Tinto’s counsel

was in the process of moving to a new law firm. In late September, Jeddo requested

that Rio Tinto consent to an amended complaint (Doc. 77-1), and two weeks later

Rio Tinto declined to consent. (Id.) Jeddo then filed the instant motion on October

17, 2018. (Doc. 73.)

      This procedural history does not reflect dilatoriness; it shows that the parties

have been engaged in vigorous, if halting, litigation and that they have proceeded in

a mutual good-faith effort to seek alternative means of resolving their disputes as the

case has proceeded. We agree with Rio Tinto that Jeddo may have had cause to seek

amendment or supplementation of its claims at an earlier date, but we do not find

that Jeddo’s failure to have done so now compels the denial of a motion that seeks

only to clean up a complaint and to assert claims and theories of damages that can

come as no surprise to Rio Tinto. It also makes little sense to require that Jeddo

initiate an entirely separate lawsuit to seek relief for Rio Tinto’s alleged breaches of

the purchase agreement in 2017 and 2018, when those claims relate directly to the

claims that were originally filed and allegedly occurred during this litigation.

Furthermore, Jeddo’s efforts to amend the complaint in order to provide facts

relevant to the calculation of damages is a foreseeable and sensible response to Rio

                                          10
Tinto’s affirmative defense regarding the enforceability of the liquidated damages

clause in the purchase agreement, and appears to comport with what Pennsylvania

law would provide for even in the absence of amendment. See 13 Pa. Cons. Stat.

Ann. § 2708 (damages of seller for nonacceptance or repudiation calculated as the

difference between market price at the time and place for tender and the unpaid

contract price); 13 Pa. Cons. Stat. Ann. § 2719(b) (providing that where contractual

damages fail to be enforceable, remedies may be had as provided for by statute).

      Rio Tinto also asserts that it will be prejudiced by the amendment of the

complaint at this late date because discovery has closed in this matter. Since the

proposed amendment simply conforms the loss claims to the facts in this alleged on-

going breach of contract claim, we would envision that the need for additional

discovery would be minimal. The facts pertaining to the alleged breach pre-date

2017 and 2018. Thus, inclusion of these additional years in the amended complaint

would only be relevant to damages calculations, and any further discovery on these

damages issues could be limited and contained. Therefore, any prejudice suffered by

Rio Tinto through this proposed amendment could be eliminated through a specific,

narrow and targeted extension of discovery deadlines.

      Accordingly, considering the factors applicable to motions to amend under

both Rules 15 and 16; the procedural history of this litigation and the halting

discovery that the parties engaged in; the delays that attended the parties’ good-faith

                                          11
efforts to engage in mediation of two separate occasions; the fact that Jeddo acted

with dispatch after Rio Tinto declined to concur in the requested amendments; and

because we do not find that Rio Tinto will be unreasonably prejudiced by the

proposed amendments, Jeddo’s motion will be granted.

V.    ORDER

      For the reasons set forth above, IT IS HEREBY ORDERED THAT Jeddo’s

motion to amend the complaint (Doc. 73) is GRANTED.

      So Ordered this 4th day of December, 2018.



                               s/Martin C. Carlson
                               Martin C. Carlson
                               United States Magistrate Judge




                                        12
